                       GOVERNMENT
                         EXHIBIT

                       Exhibit 1
EXT-PAJAZETOVIC-0001    4:21-MC-014
EXT-PAJAZETOVIC-0002
EXT-PAJAZETOVIC-0003
EXT-PAJAZETOVIC-0004
EXT-PAJAZETOVIC-0005
EXT-PAJAZETOVIC-0006
EXT-PAJAZETOVIC-0007
EXT-PAJAZETOVIC-0008
EXT-PAJAZETOVIC-0009
EXT-PAJAZETOVIC-0010
EXT-PAJAZETOVIC-0011
EXT-PAJAZETOVIC-0012
EXT-PAJAZETOVIC-0013
EXT-PAJAZETOVIC-0014
EXT-PAJAZETOVIC-0015
EXT-PAJAZETOVIC-0016
EXT-PAJAZETOVIC-0017
EXT-PAJAZETOVIC-0018
EXT-PAJAZETOVIC-0019
EXT-PAJAZETOVIC-0020
EXT-PAJAZETOVIC-0021
EXT-PAJAZETOVIC-0022
EXT-PAJAZETOVIC-0023
EXT-PAJAZETOVIC-0024
EXT-PAJAZETOVIC-0025
EXT-PAJAZETOVIC-0026
EXT-PAJAZETOVIC-0027
EXT-PAJAZETOVIC-0028
EXT-PAJAZETOVIC-0029
EXT-PAJAZETOVIC-0030
EXT-PAJAZETOVIC-0031
EXT-PAJAZETOVIC-0032
EXT-PAJAZETOVIC-0033
EXT-PAJAZETOVIC-0034
EXT-PAJAZETOVIC-0035
EXT-PAJAZETOVIC-0036
EXT-PAJAZETOVIC-0037
EXT-PAJAZETOVIC-0038
EXT-PAJAZETOVIC-0039
EXT-PAJAZETOVIC-0040
    SOSNA I HERCEGOVINA
    FEDERACIJA BOSNE i HERCEGOV!NE
    UNSKO SANSKI KANTON
    OPCINSKI SUD U VEUKOJ KLAOUSI
    Broj: 23 0 K 007083 00 lks
    Velika Kladusa, 07.07.2017. godine
                                      Z A P I S N I K O P F :: ::, 0 Z N A V A NJ U

             S!icinjeri u Opcinski sud l:l Ve!ikoj Kladusi, dar:a ~ - 07.2017. godine sa pocetkorn u 10:30 sati, u predmetu
    osudencg Dzevada Pajazetovit sin Muje i majke Asims · ! zone, roden 05.10.1962. godlne u VeHkoj Kladusi, a
    Roji J&pravomocnc csuder, 12.12.2000, godine, na kaznl :EJtvora od 11 godlna, u koju kaznu je ura6unato vrijeme
    koje ja proveo u pr[tvoru od 18.12.1995. godine do 1~1·:.. 1996. godine, a sve po presudi Kantonalnog suda u
    Bihacu br. K 1511'97 od 20.10.1999. godine, koja je pns'r:i :ena presudom Vrhovnog suda F BiH br. Kz.:294/00 od
    12.~2.2noo. godine, zbog pocinjenog krivicnog djeia - U.:istvo rz clana 171. stav 2. tacka 6) KZ F BIH, u
    postupku za trazenje ekstradidje osudenog.

-   Qj suda prisutnl
    Predsjednlca suda: Jasmina Miljkovic
    Zapisnicar: Sumeja Kovacevic Agic
    Pdstupio svjedok: N:jaz Causevic, iderititet utvrden uvk:i:i" u licnu kartu br. 06CM01Tr izdz-2: :an;     · ~ ·: ~ - ·.:
    godine, MUP USK Velika Kladusa

    Nakon toga sud donosr:


           Od:-z.ace se rc~lste za prepozrra•,ar,Jc ·.: s1,:!t':' ::.g Dzevada Pajazetovic od strane svjedoka Nijaza
    Causevlca, a prema fotografiji - kartona !icne karte osuderic;J Pajazetovi6 Dz.evada.

              Svjedok.se.upozorava 11~1 posijediced?VanJa !azn• ~lskcizar par,. ~ltznj~ eJtia dc:je s!i,eje;!:: (.o:KY ·s
                                                                                     u
    J;3.sarn roden· U· VeltkOj• Kladusij pqznavao sam.Pajazeto.'c Dzevada, iesrn,~ 1s:vVi(~me b Ii nc,: •li.! c· i ~iig"10
    l992. godine, pocetkom rata u .BiH i bill smo pripadnici ;[:e 52t brigade jedio:ca 5. Kmpuse P.fi'li] /$ E,r- : :: ~a·r
                                                            u                       iz
    98 dobro poznavao, kako.Jz razloga $lO sm.o rocleni J51-.rr, mJesJu, tako j razloga jef smo tnli J ISKJ.~ • ~a-:'
    znam kada s.e deslo ovaj dogaoaj za kojl je Pajazetov1c Qzevad osuden, nlsam hiq licno prlguteo Qd 63rr.og
t   pocetka tog dogaoaja, ve6 kada sam cuo pucnjavu ia sam ·sa ostalim ko!egama •uputio 5e do mjf!st~c;;J~•,I~ se
    c1,lla pucnjava, .toje bilo pored vode .l granlce BiH  LRNrvatske.itada 5amugleda0Qki6 Dervi~a-. :ak~ ezl, ne
    sjecam se, cinlmi.seda niJedavaoznake zivota i.tu Jebic t f>ajazetovlcDzevad,mozdanekih •. 10Aak me:amJe·bio
     razmak izmeou.njih dvoice; te je iPzevadbioranjen, .Uglavnom, nakon togausliiedi1aJe pdJava ovog do~acaja i ja
     sam. saslusavan kao svjedo~, ne znamjeJi to hilo u polici11iii u voJsci,jer to je bilo davno, ios 1?94, gocire, pa me
     sjecanje vise dobtt) ne shJz:1
             Svjedoku se potom prezentira fotografi]a sa kariona !icne karte osudenog Dzevada Pajazetovic, koja je
     fotograflja skenirana na ovaj zapisnik:                                              ·

     Fotograflja br. 1




                                                EXT-PAJAZETOVIC-0041
EXT-PAJAZETOVIC-0042
